Citation Nr: 1607302	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include the question of whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.
This case is before the Board of Veterans' Appeals (Board) on appeal from March and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case is with the Nashville, Tennessee RO.  This case was previously before the Board in May 2013.


REMAND

A Board hearing concerning the issues on appeal was scheduled for May 20, 2014.  In correspondence received in November 2015, the Veteran, through the representative, indicated that due to a family crisis he was unable to attend the November 2014 Board hearing and requested another Board hearing be rescheduled.  The Board finds that good cause has been provided as to the request to reschedule the November 20, 2014, Board hearing because the Veteran did not receive notice of the previously scheduled hearing and had temporarily relocated at that time, and has now permanently relocated to Mississippi.  Therefore, the Veteran should be allowed another opportunity to provide testimony as to the issues on appeal at a Board hearing.  38 C.F.R. § 20.704(d) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

